Case 1:16-cv-00375-AJT-JFA Document 297-1 Filed 03/08/19 Page 1 of 22 PageID# 9611



                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF VIRGINIA
                                     ALEXANDRIA DIVISION

  ANAS ELHADY, et al.,                                     )
                                                           )       Case No. 16-cv-00375
          Plaintiffs,                                      )       Hon. Anthony J. Trenga
                                                           )       Hon. Mag. John F. Anderson
                                                           )
  v.                                                       )       RE‑FILED PUBLICLY PURSUANT
                                                           )       TO COURT ORDER (Dkt. 295)
  CHARLES H. KABLE, Director of the                        )
  Terrorist Screening Center; in his official              )
  capacity, et al.;                                        )
                                                           )
          Defendants.                                      )
  _______________________________________________________________________________________________________

                  PLAINTIFFS’ SUPPLEMENT TO THEIR MOTION TO COMPEL
                   COMPLIANCE WITH THE COURT’S FEBRUARY 22 ORDER

          Minutes before Plaintiffs filed their March 1st Motion to Compel, Defendants

  provided two additional supplements describing the federal government’s private

  dissemination practices. These supplements came following a week of counsels’ telephonic

  meet-and-confers and in-person meetings regarding compliance with this Court’s February

  22, 2019 order requiring Defendants to disclose more information regarding the federal

  government’s private dissemination practices. See Dkt. 271. Plaintiffs were not able to

  read Defendants’ supplemental discovery responses prior to filing their motion to compel,

  which was based on viewing Defendants’ private entity list. Accordingly, as previewed in

  their Friday motion (see Dkt. 279 at 4), Plaintiffs hereby provide a supplement to their

  motion to compel regarding the items remaining in dispute.

          Plaintiffs’ counsel acknowledges and expresses their appreciation that Defendants’

  supplemental responses address several of Plaintiffs’ counsel’s general and specific

  inquiries regarding the FBI’s role in disseminating TSDB information to private entities.
                                                     1
Case 1:16-cv-00375-AJT-JFA Document 297-1 Filed 03/08/19 Page 2 of 22 PageID# 9612



  Counsel further acknowledges that, following their review, most of the private entity list

  matches Defendants’ representations regarding access by private correctional facilities,

  private police and security forces for railroads, universities, and hospitals, and the like.

         There are, however, revealing exceptions. The presence of these exceptions, and the

  lack of explanations for them in Defendants’ supplement, heightens Plaintiffs’ need for

  further information regarding Defendants’ private dissemination practices. These

  exceptions are not consistent with the various government declarations and thus prevent

  the Plaintiffs from fully relaying to Judge Trenga how the federal government’s private

  dissemination practices work.

         For example, Defendants’ discovery supplement provides more details about the

  federal and state telecommunication networks that supply access to the NCIC. See CJIS

  Supplemental Response, Exhibit A at 5. Defendants’ supplement represents that “NCIC is

  not web-based and is not available or accessible on the internet.” Id. at 5. However, one

  private data processing provider on the list touts on its website its new mobile app, which

  provides end users with instant access to law enforcement databases via the internet.

  Another set of authorized-access NCIC entities are single-person private investigator and

  process server firms located within a single state. It thus seems like, at least in that state,

  the hardware and networks provided may just be these process servers’ personal laptops

  with internet connections.

         Defendants’ discovery supplements further set forth the legal limitations they place

  on complex corporate entities using the NCIC for purposes other than those that regard

  criminal justice. The defendants also disclose a Defendant-driven process for identifying

  and rectifying misuse. Id. at 5-6.


                                                  2
Case 1:16-cv-00375-AJT-JFA Document 297-1 Filed 03/08/19 Page 3 of 22 PageID# 9613



         However, Defendants provide no information regarding either how commonly such

  misuse occurs, or what technical (as opposed to legal) measures prevent the misuse. For

  example, what technically stops the single-person private investigator identified above

  from using his personal access to the NCIC for both permissible and impermissible

  purposes? What technical measures, if any, automatically flag (akin to a fraudulent credit

  card purchase) a query that looks suspicious? As another example, last week one state

  decertified a major private university police force due to that police force’s history of

  improperly sharing law enforcement records with the university’s separate honor code

  office, and the university police force’s subsequent failure to comply with public records

  requests. The scandal had begun with stories of students expelled for off-campus conduct,

  including one who was the victim of sexual assault, which conduct the university had

  learned about through police channels. With state decertification pending, will that

  university police force’s ORI be revoked at the federal level in turn? Defendants refer to an

  “audit review” and other “corrective measures” to address such misuse, as well as a

  biennial continuing “validation” process, but the details are ambiguous. See Ex. A at 6.

         The discovery supplement provides some specific answers regarding private

  entities on the list which Plaintiffs’ counsel flagged. For example, the supplement explains

  how animal welfare organizations may have law enforcement divisions with access to the

  NCIC. See Ex. A at 4. (This addresses Plaintiffs’ counsel’s “animal shelter” concern raised in

  Friday’s motion.) Defendants’ supplement also addresses some ambiguities in the list,

  pursuant to which universities themselves and not a “University PD” had been designated.

  See Ex. A at 7-8. (This addresses Plaintiffs’ Friday motion concern, regarding ambiguity in

  university names.) And Defendants’ supplement expands the list of categories of private


                                                 3
Case 1:16-cv-00375-AJT-JFA Document 297-1 Filed 03/08/19 Page 4 of 22 PageID# 9614



  entities with access to include, for example, a few private police departments for an airport,

  transportation authority, and unincorporated communities. But this expanded category

  list still leaves several material gaps, based on Plaintiffs’ counsel’s research during live

  viewings last week.

         Specifically, Plaintiffs’ counsel believes that the following material gaps remain in

  Defendants’ description of its private dissemination practices:

         A church police department. One entity on Defendants’ list is a Midwestern church

  which touts several megachurch “campuses.” These “campuses” are not universities; they

  are additional church buildings. The church appears to operate just one private K-12

  school at one church “campus” location. The authorized ORI appears to go to a private

  security force that protects the church itself, although plaintiffs struggled to find any public

  record of that security force’s existence. The nature of the church is such that Defendants

  could not possibly issue it an ORI consistent with 28 U.S.C. § 534(e), regarding university

  police force access.

         High schools. Two other entities on the list are also private security forces for high

  schools, not universities. To the extent these entities were authorized under 28 U.S.C. §

  534(e) as universities, this also appears to be error.

         Steel mill. One entity on the list is a major rust belt, and international, steel

  manufacturer. Plaintiffs’ counsel has not yet seen any explanation as to how this large

  corporation, or its private security force in the Midwest, qualifies for NCIC access.

         Global security service. One private security corporation is listed as an ORI,

  although the ORI as named is limited to just one office location which provides services to

  one city. Nevertheless, this corporation operates around the world and touts its Fortune


                                                  4
Case 1:16-cv-00375-AJT-JFA Document 297-1 Filed 03/08/19 Page 5 of 22 PageID# 9615



  500 clientele. Plaintiff’s counsel requests examination of this specific contract, in order to

  ensure that the single-city access has not served as an entry point for worldwide corporate

  dissemination.

         Halfway houses and substance abuse centers. Although they appear to fall under

  Defendants’ rubric of private probational services, Plaintiffs assert that additional

  information about several of these centers must be disclosed. One was bought out after a

  state investigation found it engaged in predatory and abusive practices, yet its ORI’s

  remain. Another touts its use of data to provide predictive assessments for bail and release

  conditions. Another engages in widespread electronic monitoring of its clientele, including

  GPS bracelets and alcohol monitoring. Several have almost no internet footprint, and in at

  least one case the center is reported as having been closed. The wide range of services, of

  varying rigor and quality, by these private probation center, concerns Plaintiff’s counsel

  about their potential for abuse of watchlist records.

         Counsel cannot be more specific regarding the issues that emerged from the

  Defendants’ private entities list without violating the Court’s order to not write or type the

  private entity names in any form. See Dkt. 274. Plaintiffs believe review of these examples

  in camera with the Court will prove illustrative of the wide gaps in Defendants’ description

  of its private dissemination practices.

                                            A CORRECTION

         In addition to the points regarding animal welfare organizations and unclear

  university names referenced above, which were characterized in Plaintiff’s Friday motion

  but addressed by Defendant’s counsel, Plaintiff’s counsel offers one more correction. In

  Friday’s motion, Plaintiffs’ counsel referred to NCIC access by “a veterans-oriented


                                                 5
Case 1:16-cv-00375-AJT-JFA Document 297-1 Filed 03/08/19 Page 6 of 22 PageID# 9616



  foundation.” This was a mistake. Defendants clarified during one of last week’s live

  viewings that this listed entity was actually a public, not a private, entity related to

  veterans, and thus should not have been on the list at all.

         However, this correction, alongside Defendants’ deduplication and narrowing of the

  list (see Exhibit B – TSC Supplement) and Defendants’ representations that 145 public city

  attorney’s offices (Ex. A at 2 n.3) “were mistakenly included on the List,” heightens

  Plaintiffs’ counsel’s concerns that the opposite may also be true. Namely, that hundreds of

  entities classified as having “public” access to the NCIC may currently be mis-designated,

  and actually represent private entities.

                                       RELIEF REQUESTED

         Plaintiffs respectfully request an in camera hearing where counsel for all parties and

  the Court may have the private entities list in front of them. This would allow Plaintiffs the

  opportunity to fully present their views as to the issues that arose upon review of

  Defendants’ private entity list. Defendants’ counsel has been helpful in providing more

  specific information upon request, but the parties appear to have a fundamental

  disagreement about the nature of some of the entities, and about various aspects of

  Defendants’ private dissemination practices. Plaintiffs’ counsel are barred from conducting

  further research outside of Defendants’ facilities.

         As detailed in Plaintiffs’ opening motion (Dkt. 279 at 2-3), Plaintiffs also continue to

  seek an opportunity for Shereef Akeel, the senior trial lawyer on the case, to view the

  private entity list at a government office. In light of the substance of Defendants’

  supplement, however, Plaintiffs clarify their request for further relief to the following:

         (1) Defendants’ commitment to reducing all information they prepared and vetted
             about the private dissemination list, executive-level information about private
                                                  6
Case 1:16-cv-00375-AJT-JFA Document 297-1 Filed 03/08/19 Page 7 of 22 PageID# 9617



            dissemination practices, and individual entries on that list to an admissible form.
            Defendants provided many specific descriptions to Counsel during meet-and-
            confer that are not incorporated into their discovery supplement. This
            information would remain AEO.

        (2) A blank ORI application, or if more than one is in use, all blank ORI applications;

        (3) Basic statistics regarding the number of ORI applications received, accepted,
            rejected, and modified;

        (4) Boilerplate government contracts Defendants use with ORI’s, as well as 10
            executed contracts regarding ORI’s that, in Plaintiffs’ view, are of top-tier
            concern;

        (5) A log of every ORI’s signed acknowledgment form that Defendants assert
            establishes meaningful and effective limits on access and us of TSDB
            information;
        (6) Executive-level information regarding what Defendants know about whether
            any legal and technical rules which exist on access and use of TSDB information
            are followed.

                                          Respectfully submitted,

                                          COUNCIL ON AMERICAN-ISLAMIC
                                          RELATIONS
                                          BY:      /s/ Gadeir Abbas
                                          LENA F. MASRI (DC 1000019) (pro hac vice)
                                          GADEIR I. ABBAS (VA 81161)*
                                          CAROLYN M. HOMER (DC 1049145) (pro hac vice)
                                          Attorneys for Plaintiffs
                                          453 New Jersey Ave, SE
                                          Washington, DC 20003
                                                 Phone: (202) 742-6420

                                          *Gadeir Abbas is licensed in VA, not in D.C. Practice
                                          limited to federal matters.

                                          AKEEL & VALENTINE, PLLC
                                          SHEREEF H. AKEEL (P54345)
                                          888 W. Big Beaver Rd., Ste. 910
                                          Troy, MI 48084
                                          Phone: (248) 269-9595
                                          shereef@akeelvalentine.com

  Dated: March 4, 2019 (refiled March 8, 2019 per Court Order)

                                               7
Case 1:16-cv-00375-AJT-JFA Document 297-1 Filed 03/08/19 Page 8 of 22 PageID# 9618



                                   CERTIFICATE OF SERVICE

         I hereby certify that on March 8, 2019, I electronically filed the foregoing by using the

  Court’s ECF system. I certify that all counsel will receive copies through the ECF system.



                                                     /s/ Gadeir I. Abbas




                                                 8
Case 1:16-cv-00375-AJT-JFA Document 297-1 Filed 03/08/19 Page 9 of 22 PageID# 9619




                                  Exhibit A
Case 1:16-cv-00375-AJT-JFA Document 297-1 Filed 03/08/19 Page 10 of 22 PageID# 9620
Case 1:16-cv-00375-AJT-JFA Document 297-1 Filed 03/08/19 Page 11 of 22 PageID# 9621
Case 1:16-cv-00375-AJT-JFA Document 297-1 Filed 03/08/19 Page 12 of 22 PageID# 9622
Case 1:16-cv-00375-AJT-JFA Document 297-1 Filed 03/08/19 Page 13 of 22 PageID# 9623
Case 1:16-cv-00375-AJT-JFA Document 297-1 Filed 03/08/19 Page 14 of 22 PageID# 9624
Case 1:16-cv-00375-AJT-JFA Document 297-1 Filed 03/08/19 Page 15 of 22 PageID# 9625
Case 1:16-cv-00375-AJT-JFA Document 297-1 Filed 03/08/19 Page 16 of 22 PageID# 9626
Case 1:16-cv-00375-AJT-JFA Document 297-1 Filed 03/08/19 Page 17 of 22 PageID# 9627
Case 1:16-cv-00375-AJT-JFA Document 297-1 Filed 03/08/19 Page 18 of 22 PageID# 9628




                                  Exhibit B
Case 1:16-cv-00375-AJT-JFA Document 297-1 Filed 03/08/19 Page 19 of 22 PageID# 9629
Case 1:16-cv-00375-AJT-JFA Document 297-1 Filed 03/08/19 Page 20 of 22 PageID# 9630
Case 1:16-cv-00375-AJT-JFA Document 297-1 Filed 03/08/19 Page 21 of 22 PageID# 9631
Case 1:16-cv-00375-AJT-JFA Document 297-1 Filed 03/08/19 Page 22 of 22 PageID# 9632
